Collins, S.
This is a proceeding brought under section 231-a of the Surrogate’s Court Act to fix the compensation of the petitioner for services rendered by him as counsel to the former attorney for the attorney in fact of the distributees of the estate. The services for which petitioner seeks compensation were alleged to have been rendered by him in behalf of his client, the former attorney, in connection with the latter’s own application under section 231-a of the Surrogate’s Court Act, to fix his fees for services rendered by him. The petitioner seeks payment from the allowance previously made to his client (N. Y. L. J., July 30, 1948, p. 174, col. 6). The court has no jurisdiction to determine the controversy between the two attorneys under the section. Petitioner’s claim, if any, is against his client personally. It cannot be adjudicated by this court. The proceeding is dismissed.
Submit order on notice dismissing the proceeding accordingly.